StRausbaugh, Judge.
This matter came on to be considered upon the Attorney General’s appeal from the March 29, 1996 order issued by the panel of commissioners. The panel’s determination reversed the decision of the single commissioner, which denied the applicant’s claim for an award of reparations.
The panel found that a “911” call satisfies the reporting requirement established by R.C. 2743.60(A) and remanded the claim to the single commissioner for further determination and referred to the Attorney General for a new finding of fact and recommendation concerning economic loss.
R.C. 2743.52(A) places the burden of proof on an applicant to satisfy the Court of Claims Commissioners that the requirements for an award have been met by a preponderance of the evidence. In re Rios (1983), 8 Ohio Misc.2d 4, 8 OBR 63, 455 N.E.2d 1374. The panel found, upon review of the evidence, that the applicant, John Steel, failed to present sufficient evidence to meet his burden.
The standard for reviewing claims appealed to the court is established by R.C. 2743.61, which provides, in pertinent part:
“If upon hearing and consideration of the record and evidence, the court decides that the decision of the commissioners appealed from is reasonable and lawful, it shall affirm the same, but if the court decides that the decision of the commissioners is unreasonable or unlawful, the court shall reverse and vacate the decision or modify it and enter judgment thereon.”
Upon review of the file in this matter, the court finds that the panel of commissioners was not arbitrary in finding that the applicant did show, by a preponderance of the evidence, that the criminally injurious conduct was reported to an appropriate law enforcement officer or agency within seventy-two hours.
Based on the evidence and R.C. 2743.61, it is the court’s opinion that the decision of the panel of commissioners was reasonable and lawful. Therefore, this court affirms the decision of the three-commissioner panel, and hereby remands the applicant’s claim to the single commissioner for further determination and refers to the Attorney General for a new finding of fact and recommendation concerning economic loss.
Upon review of the evidence, the court finds the order of the panel of commissioners must be affirmed and the Attorney General’s appeal shall be denied.
IT IS HEREBY ORDERED THAT:
1. The order of March 29,1996 is approved, affirmed and adopted;
*452. This claim is REMANDED to the single commissioner for further determination and REFERRED to the Attorney General for further investigation and a new finding of fact and recommendation concerning economic loss;
3. The Attorney General shall file the finding of fact and recommendation on or before October 25, 1996;
4. The applicant may respond to the new finding of fact and recommendation within twenty-one days after it is filed by the Attorney General.

So ordered.

Dean StRAüsbaugh, J., retired, of the Tenth Appellate District, sitting by assignment.